              Case 2:19-cv-01328-TSZ Document 28 Filed 05/29/20 Page 1 of 1



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          WILLIAM L FLEMING, in his Court-
          Appointed Capacity as Probate
 8
          Guardian ad Litem for C.O.,
 9                                   Plaintiff,
                                                              C19-1328 TSZ
10                v.
                                                              MINUTE ORDER
11        PRUDENTIAL INSURANCE
          COMPANY OF AMERICA,
12
                                     Defendant.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
          (1)      Pursuant to the parties’ Joint Notice of Settlement and Request to Stay All
   Deadlines, docket no. 27, all remaining deadlines are hereby STAYED 60 days. The
16
   parties shall file a motion for approval of minor settlement on or before July 31, 2020.
17          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 29th day of May, 2020.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
